
	

113 SRES 481 ATS: Designating the month of June 2014 as “National Post-Traumatic Stress Disorder Awareness Month”.
U.S. Senate
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 481
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2014
			Ms. Heitkamp (for herself, Mr. Heller, Mr. Begich, Mr. Donnelly, Mr. Rockefeller, Mr. Booker, Mr. Hoeven, Ms. Stabenow, Mr. Blumenthal, Ms. Hirono, Mr. Leahy, Mr. Franken, Mr. Warner, Mrs. Feinstein, Mr. Boozman, Mr. Johanns, Mr. Casey, Mr. Walsh, Mr. Crapo, Mrs. Murray, Mr. Johnson of South Dakota, Mr. Cardin, and Mr. Merkley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of June 2014 as National Post-Traumatic Stress Disorder Awareness Month.
	
	
		Whereas the brave men and women of the Armed Forces of the United States, who proudly serve the
			 United
			 States, risk their lives to protect the freedom of the people of the
			 United States, and
			 deserve the investment of every possible resource to ensure their lasting
			 physical, mental, and emotional well-being;
		Whereas more than 2,600,000 members of the Armed Forces have deployed overseas since the events of
			 September
			 11, 2001, and have served in places such as Afghanistan and Iraq;Whereas the Armed Forces of the United States have sustained a historically high operational tempo
			 since September 11, 2001,
			 with many members of the Armed Forces deploying overseas multiple times,
			 placing those members
			 at high risk of post-traumatic stress disorder (referred to in this
			 preamble as PTSD);Whereas members of the Armed Forces and veterans who served before September 11, 2001, remain at
			 risk
			 for PTSD and other mental health disorders;Whereas the Secretary of Veterans Affairs reports that—(1)since October 2001, more than 310,000 of the approximately 1,000,000 veterans of Operation
			 Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who have
			 received health care from the Department of Veterans Affairs have been
			 diagnosed with
			 PTSD;(2)in fiscal year 2013, more than 530,000 of the nearly 6,000,000 veterans who sought
			 care at Department of Veterans Affairs medical facilities received
			 treatment
			 for PTSD; and(3)of veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New
			 Dawn who are receiving health care from the Department of Veterans
			 Affairs, more than 570,000 have
			 received a diagnosis for at least 1 mental health disorder;Whereas many cases of PTSD remain unreported, undiagnosed, and untreated due to a lack of awareness
			 about PTSD and the persistent stigma associated with mental health
			 conditions;Whereas exposure to military sexual trauma can lead to PTSD;Whereas PTSD significantly increases the risk of anxiety, depression, suicide, homelessness, and
			 drug- and alcohol-related disorders and deaths, especially if left
			 untreated;Whereas public perceptions of PTSD or other mental health disorders create unique challenges for
			 veterans seeking employment;Whereas the Department of Defense and the Department of Veterans Affairs—as well as the larger
			 medical community,
			 both private and public—have made significant advances in the
			 identification, prevention, diagnosis, and treatment of PTSD and the
			 symptoms of PTSD, but many challenges remain;Whereas increased understanding of PTSD can help diminish the stigma attached to this mental health
			 disorder, and additional efforts are needed to find further
			 ways—including an examination of how PTSD is discussed in the United
			 States—to reduce
			 this stigma; andWhereas the designation of a National Post-Traumatic Stress Disorder Awareness Month will raise
			 public awareness about issues related to PTSD, reduce the stigma
			 associated with PTSD, and help ensure that those suffering from the
			 invisible wounds of war receive proper treatment: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June 2014, as National Post-Traumatic Stress Disorder Awareness Month;(2)supports the efforts of the Secretary of Veterans Affairs and the Secretary of Defense—as well as
			 the entire medical community—to educate members of the Armed Forces,
			 veterans, the
			 families of members of the Armed Forces and veterans, and the public about
			 the causes,
			 symptoms, and treatment of post-traumatic stress disorder; and(3)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the
			 Secretary of Veterans Affairs and the Secretary of Defense.
